Citation Nr: 1809000	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a hearing disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  He served in the Republic of Vietnam from February 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Decision Review Officer (DRO) hearing at the VA RO in May 2009 and a transcript of the hearing is of record.  

The Veteran's claim was previously remanded by the Board for additional development in March 2012 and September 2014.  The ordered development was performed and the case was returned to the Board.  The Board denied the Veteran's claim in an April 2016 decision.  That denial was subsequently appealed by the Veteran to the United States Court of Veterans Claims (CAVC).  In a September 2017 memorandum decision, the Court set aside the Board's denial and remanded the Veteran's appeal to the Board for further adjudication consistent with the Court's decision.

The Veteran's claim for entitlement to service connection for a hearing disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran' claim for entitlement to service connection for a hearing disability was denied in an April 2016 Board decision.  In denying the claim, the Board relied on VA audiological examinations conducted in April 2008 and August 2015.  The Board's April 2016 decision was appealed by the Veteran to CAVC.  In September 2017, CAVC issued a memorandum decision setting aside the Board's denial and remanded the Veteran's appeal for further adjudication.  In the September 2017 memorandum decision, CAVC noted:

In the instant decision, the Board denied service  connection for bilateral hearing loss relying on the opinions of the April 2008 and August 2015 VA examiners, opinions that rejected the [V]eteran's  delayed onset hearing loss claim as viable for the sole reason that his audiograms were normal at separation  and he did not develop hearing loss until after service...Neither the examiners nor the Board  considered  other factors, such as [the Veteran's] post-service occupation or whether he experienced  acoustic trauma after service.  Because the April 2008 and August 2015 VA opinions run counter to Hensley and lack adequate supporting rationale, see Acevedo, 25 Vet.App. at 293; Nieves-Rodriguez, 22 Vet.App. at 301, the Court finds that the Board clearly erred when it determined that those opinions were adequate and relied on them to deny service connection for bilateral hearing loss.  See D'Aries, 22  Vet.App. at 104.

On remand, the case should be returned to the VA examiner who conducted the August 2015 audiological examination to clarify if the Veteran's hearing loss is related to his active service, or began within one year of the Veteran's completion of active service.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the August 2015 audiological examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The VA clinician must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing disability is related to his period of active service, or began within one year after discharge from active service.

The examiner should specifically address the Veteran's post-service occupation, whether he experienced any acoustic trauma after service, and how those factors relate to the Veteran's claim that he has delayed onset hearing loss.  

The possibility of delayed onset hearing loss must be addressed.  The examiner is advised that it is not acceptable to conclude that the Veteran's hearing loss is not due to service solely because his hearing was normal at separation.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran she and her representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




